    CASE 0:20-cr-00034-WMW-KMM Document 33 Filed 07/20/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                           Case No. 20-cr-0034 (WMW/KMM)

                            Plaintiff,
                                                   PRELIMINARY ORDER OF
      v.                                                FORFEITURE

Scott Allen Klinghagen,

                            Defendant.


      Before the Court is the unopposed motion of Plaintiff United States of America for

preliminary order of forfeiture. (Dkt. 31). The Court finds that the property at issue is

subject to forfeiture pursuant to 18 U.S.C. § 2253(a), and that the United States has

established the requisite nexus between such property and the offense of which

Defendant Scott Allen Klinghagen has been found guilty.         Based on the foregoing

analysis and all the files, records and proceedings herein, IT IS HEREBY ORDERED:

      1.     The motion of Plaintiff United States of America for preliminary order of

forfeiture, (Dkt. 31), is GRANTED.

      2.     The following property (“the property”) is forfeited to the United States

pursuant to 18 U.S.C. § 2253(a):

             a. One black Motorola cell phone, CE Type M390A;

             b. One    black     Samsung   cell   phone,   model   SM-S327VL,      IMEI

                 354308080675175, FCC ID A3LSMS327VL;

             c. One black Dell laptop, model Inspiron 15 (serial number BYY4D82);
     CASE 0:20-cr-00034-WMW-KMM Document 33 Filed 07/20/20 Page 2 of 2




              d. One       Toshiba       internal     hard     drive      (serial     number

                  26QOC8OSTGSDHDKEB98D2A02T); and

              e. One grey Toshiba laptop, model Satellite L855-S5119 (serial number

                  3D143339Q).

       3.     The United States Attorney General or an authorized designee may seize

the property and maintain custody and control of the property pending the entry of final

order of forfeiture.

       4.     The United States shall, pursuant to 21 U.S.C. § 853(n)(1), as incorporated

by 18 U.S.C. § 2253(b), publish and give notice of this Order and its intent to dispose of

the property in such a manner as the Attorney General may direct.

       5.     This Order shall become final as to Klinghagen at the time of the

sentencing and shall be made a part of the sentence and included in the judgment.

Fed. R. Crim. P. 32.2(b)(4)(A), (B).

       6.     After the Court’s disposition of all petitions filed pursuant to

21 U.S.C. § 853(n)(2) or, if no petitions are filed, after the expiration of the time period

specified within which to file such petitions, the United States shall have clear title to the

property and may warrant good title to any subsequent purchaser or transferee.

       7.     This Court shall retain jurisdiction to enforce this Order and to amend it as

necessary. See Fed. R. Crim. P. 32.2(e).


Dated: July 20, 2020                                     s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge



                                              2
